Citation Nr: 1544079	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder (previously characterized as a nervous condition).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 29, 1973 to December 13, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which essentially reopened a previously denied claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder (previously characterized as a nervous condition) (which the RO characterized as mental health issues) and denied this claim on the merits.  The Veteran disagreed with this decision in May 2013.  He perfected a timely appeal in April 2014.  An RO hearing was held on the Veteran's appeal in July 2014 and a copy of the hearing transcript has been added to the record.  A videoconference Board hearing was held at the RO in October 2014 before the undersigned Veterans Law Judge and a copy of the Board hearing transcript also has been added to the record.

The Board observes that, in a February 1975 rating decision, the RO denied the Veteran's request to reopen a previously denied claim of service connection for a nervous condition.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the February 1975 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition) is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having PTSD and schizoaffective disorder.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The Board next notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having PTSD and schizoaffective disorder.  Because new and material evidence has been presented sufficient to reopen the previously denied claim, and in light of Clemons, the reopened claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder (previously characterized as a nervous condition).  The issues of entitlement to service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on February 24, 1975, and issued to the Veteran and his service representative on February 28, 1975, the RO denied the Veteran's request to reopen his previously denied claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (which was characterized as a nervous condition); this decision was not appealed and became final.

2.  The evidence received since the February 1975 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition).


CONCLUSIONS OF LAW

1.  The February 1975 rating decision, which denied the Veteran's request to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (which was characterized as a nervous condition), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the February 1975 rating decision in support of the claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Given the favorable disposition of the Veteran's request to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), which is not prejudicial to him, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

In February 1975, the AOJ denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (which was characterized as a nervous condition).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the February 1975 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the February 1975 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (which was characterized as a nervous condition) may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a nervous condition (which he characterized as PTSD) on a VA Form 21-4138 which was date stamped as received by the AOJ on November 13, 2012.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), the evidence before VA at the time of the prior final AOJ decision in February 1975 consisted of a statement from a Dr. R.P.C and the Veteran's lay statements.  The AOJ noted that Dr. R.P.C. stated only that the Veteran had been his patient for many years and had been in good health until he entered on to active service in September 1973.  The AOJ found that this evidence was not new and material.  Thus, the previously denied claim of service connection for a nervous condition was not reopened.

The newly received evidence includes the Veteran's post-service VA outpatient treatment records and examination reports and his lay statements, his July 2014 RO hearing testimony, and his October 2014 videoconference Board hearing testimony.  A review of the Veteran's post-service VA outpatient treatment records shows that, in February 2012, he was brought to a VA Medical Center for treatment "after he brandished a sword and a knife from his collection at his wife during a supposed flashback.  He was waving the sword and knife around and, in the ensuing scuffle when his family restrained him, he hit his 29 year old daughter in the head."  A history of violence since an alleged in-service hazing was noted.  His wife was "terrified" of him.  He had been married to his wife for 35 years and they had 2 adult children.  A history of suicide attempts and violent retribution against other soldiers in the Veteran's barracks following his alleged in-service hazing also was noted.  The Veteran denied any depression but reported difficulty staying asleep and occasional nightmares.  He reported physical and emotional abuse but denied sexual abuse.  The Axis I diagnoses were PTSD and schizoaffective disorder.  The Veteran was admitted involuntarily to the VA Medical Center for inpatient treatment.

In an April 2013 memorandum to the file, AOJ personnel concluded that the Veteran's assertion that an in-service hazing caused him to experienced PTSD was incapable of corroboration through the Joint Services Records Research Center (JSRRC).

On VA mental disorders examination in July 2013, the Veteran complained of PTSD secondary to an alleged in-service hazing.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also complained of nightmares every night "of being choked to death and being beaten," depression, anxiety, irritability "at times," paranoia, and possible delusions.  He reported attempting suicide after service separation.  He adamantly denied abusing illegal drugs during active service although the VA examiner recited notations of illegal drug use that she found in her review of the Veteran's service treatment records.  

Mental status examination of the Veteran in July 2013 showed a depressed mood, suspiciousness, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, persistent delusions or hallucinations, persistent danger of hurting himself or others, and neglect of personal appearance and hygiene.  The VA examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  This examiner also stated that the Veteran was a poor historian and what he reported at this examination concerning his medical history conflicted with what the examiner found in her review of the Veteran's claims file.  This examiner opined that the Veteran's schizoaffective disorder was not caused by or a result of active service.  The rationale for this opinion was that the Veteran's alleged in-service stressor was not documented in his service treatment records.   The Axis I diagnosis was schizoaffective disorder.

The Veteran testified at his July 2014 RO hearing that he was sexually assaulted in his barracks while waiting to ship out for advanced infantry training during active service and, following this in-service sexual assault, he attempted suicide.  See RO hearing transcript dated July 1, 2014, at pp. 4.  He also testified that he never used or abused illegal drugs at any time during service.  Id., at pp. 6.  He testified further that he was informed that his discharge was due to his attempted suicide and not because of any alleged illegal drug use.  Id., at pp. 10.

In an August 2014 addendum to the July 2013 VA mental disorders examination report, the VA examiner opined that the Veteran's documented substance abuse did not result in his current schizoaffective disorder.  The rationale for this opinion was, "[W]hile psychotic symptoms may be a temporary result of use of some substances, substance use does not typically result in the development of a long-term psychotic disorder."

The Veteran testified at his October 2014 Board hearing that he never abused illegal drugs during active service.  See Board hearing dated October 2, 2014, at pp. 4.  He also testified that he attempted suicide after being beaten and sexually assaulted in his barracks during active service.  Id., at pp. 5.  He testified further that he never tested positive for illegal drugs prior to active service.  Id., at pp. 6-7.

Concerning the claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), the Board notes that the evidence which was of record in February 1975 does not show that the Veteran experienced an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), that was related to active service.  The evidence received into the record since the February 1975 rating decision is both new and material, consisting of post-service medical records documenting diagnoses of PTSD and schizoaffective disorder which may be related to active service.  The evidence submitted relates to the unestablished fact of whether the Veteran's current acquired psychiatric disability, to include PTSD and schizoaffective disorder, is related to active service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition), is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD (which has been diagnosed as schizoaffective disorder) during active service.  He specifically contends that he experienced PTSD as a result of an in-service physical and sexual assault.  He also contends that his current PTSD and schizoaffective disorder are related to active service.  As noted above, the Board has reopened the Veteran's previously denied service connection claim for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition).  As also noted above, in light of Clemons, the reopened service connection claim has been recharacterized as separate service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder.  Having reviewed the record evidence, the Board finds that additional development is required before the reopened claims can be adjudicated on the merits.

The Board notes initially that the Veteran reported at his VA examination in July 2013 that he was in receipt of Social Security disability benefits.  A review of the Veteran's VBMS electronic paperless claims file shows that the AOJ has not yet requested the Veteran's records from the Social Security Administration (SSA).  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Board next notes that the Veteran testified before the Board in October 2014 that he incurred PTSD during active service as a result of an in-service sexual assault.  See Board hearing transcript dated October 2, 2014, at pp. 5-6.  It is not clear whether the Veteran has a valid diagnosis of PTSD.  For example, following VA outpatient treatment in February 2012, the VA clinician diagnosed the Veteran as having PTSD.  The July 2013 VA examiner concluded, however, that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  A review of the claims file also shows that appropriate development of the Veteran's personal assault PTSD claim has not occurred.  See generally Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, Subpart iv, Chapter 4, Section H, and M21-1, Part IV, Subpart ii, Chapter 1, Section D.  

The Veteran was seen for VA examination in July 2013 to determine the nature and etiology of his acquired psychiatric disability, to include PTSD and schizoaffective disorder.  As noted elsewhere, the July 2013 VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  This examiner was not asked to address the Veteran's contention that his PTSD was caused by an in-service personal (or sexual) assault, however.  Critically, the July 2013 VA examiner also found the absence of contemporaneous service treatment records documenting the Veteran's claimed in-service stressor of being physically (not sexually) assaulted to be persuasive support for his opinion that the Veteran's acquired psychiatric disability (which was diagnosed as schizoaffective disorder) was not related to active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Accordingly, the Board finds that the July 2013 VA examination is less than probative on the issue of whether the Veteran's current acquired psychiatric disability, to include PTSD and schizoaffective disorder, is related to active service.  There is no other competent opinion of record addressing the contended etiological relationship between any acquired psychiatric disability, to include PTSD and schizoaffective disorder, and active service.  The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the AOJ should conduct appropriate development for the Veteran's personal assault PTSD claim and the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his claimed PTSD and an acquired psychiatric disability other than PTSD, to include schizoaffective disorder.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

2.  Provide the Veteran with appropriate VCAA notice on his claim of service connection for PTSD based on in-service personal assault.  Conduct all appropriate development for this personal assault PTSD claim.  See generally Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, Subpart iv, Chapter 4, Section H, and M21-1, Part IV, Subpart ii, Chapter 1, Section D.

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD or an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  If PTSD is diagnosed, the examiner is asked to identify the in-service stressor(s) which support this diagnosis.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred PTSD following an in-service physical and/or sexual assault.  The examiner also is advised that the lack of contemporaneous service treatment records documenting complaints of or treatment for PTSD, alone, is an insufficient rationale for a medical opinion.

5.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include schizoaffective disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD, to include schizoaffective disorder, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred an acquired psychiatric disability other than PTSD during active service.  The examiner also is advised that the lack of contemporaneous service treatment records documenting complaints of or treatment for an acquired psychiatric disability other than PTSD, alone, is an insufficient rationale for a medical opinion.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


